Citation Nr: 1336303	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  12-13 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for loss of vision in the right eye, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2010, a statement of the case was issued in May 2012, and a substantive appeal was received in May 2012 as well.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran was afforded a September 2010 VA examination to evaluate the nature and likely etiology of his hypertension.  The examiner opined that the Veteran's hypertension was not caused by or exacerbated on any permanent longstanding basis by, his service-connected PTSD.  The Veteran subsequently submitted a July 2012 letter from Gregory P. Genova, M.D. to the effect that he was following the Veteran for medical problems which include hypertension.  Dr. Genova stated his opinion that the PTSD most likely has contributed to the hypertension and related diseases.  The Board is thus presented with two conflicting medical opinions.  Further development is therefore necessary. 

Finally, the Board notes that the issue of service connection for loss of vision in the right eye is claimed as secondary to hypertension.  As additional development is required for the latter issue, the Board must defer adjudication of the loss of vision disability until there has been proper adjudication of the inextricably intertwined claim of service connection for hypertension.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for an appropriate VA examination by a medical doctor for the purpose of ascertaining the relationship between the Veteran's hypertension and his service-connected PTSD.  It is imperative that the claims file be made available to and be reviewed by the examiner.  

After reviewing the claims file and examining the Veteran, the examiner should offer detailed responses to the following:

(a)  Is it at least as likely as not (a 50 percent or higher probability) that the Veteran's current hypertension disability is proximately due to or caused by his service-connected PTSD?

(b)  Is it at least as likely as not (a 50 percent or higher probability) that there has been a permanent increase in the severity (beyond the natural progress) of the Veteran's hypertension due to the service-connected PTSD?

The examiner is asked to explain the rationale for all opinions with discussion, as appropriate, of the Veteran's medical records, pertinent medical literature on the relationship between hypertension and PTSD, etc.  

2.  After completion of the above, the RO should review the expanded record, and readjudicate issues on appeal.  The RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


